Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 0:20-cv-61152-AHS

   RYAN SHINN,

          Plaintiff,

   v.

   VAN DYK MORTGAGE CORPORATION,

         Defendant.
   __________________________________________/

                         JOINT PLANNING & SCHEDULING REPORT

          Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 16.1.B of the United States District

   Court for the Southern District of Florida, by and through the undersigned counsel, Plaintiff

   RYAN SHINN and Defendant VANDYK MORTGAGE CORPORATION (collectively, the

   “Parties”), hereby file this Joint Scheduling Report.

                       [REMINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                             Page 1 of 9
Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 2 of 9



  FED. R. CIV. P. 26(F)(3) DISCOVERY PLAN

  (A)   What changes should be made in the timing, form, or requirement for disclosures
        under Rule 26(a), including a statement of when initial disclosures were made or will
        be made:

        The Parties do not believe any changes should be made to required disclosures. The parties
        agree to serve initial disclosure by 07-17-2020.

  (B)   The subjects on when discovery may be needed, when discovery should be completed,
        and when discovery should be conducted in phases or be limited to or focused on
        particular issues:

        The Parties do not agree as to the completion of discovery or phasing of discovery, and
        therefore respectfully submit the following for the Court’s consideration.

        Plaintiff’s Position: Plaintiff does not believe discovery should be conducted in phases
        or limited to particular issues. Courts routinely reject requests to phase discovery because
        of the risks of prolonging litigation, increasing expenses, and duplicating and delaying
        discovery. See Lakeland Reg’l Med. Ctr., Inc. v. Astellas US, LLC, 2011 U.S. Dist. LEXIS
        16684, *4 (M.D. Fla. 2011) (denying motion to phase discovery and finding “the line
        between ‘class issues’ and ‘merits issues’ is practically difficult, if not impossible, to
        determine.”); Nelson v. United States Steel Corp., 709 F.2d 675, 679 (11th Cir. 1983)
        (recognizing that “evidence relevant to the commonality requirement … is often
        intertwined with the merits”); Brown v. Electrolux Home Prods., 817 F.3d 1225, 1234
        (11th Cir. 2016) (“rigorous analysis [of class certification] will frequently entail overlap
        with the merits”); Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1432 (2013) (“the class
        determination generally involves considerations that are enmeshed in the factual and legal
        issues comprising the plaintiff's cause of action.”); Griffith v. Landry’s, Inc., 2015 U.S.
        Dist. LEXIS 138291, *3 (M.D. Fla. 2015) (ruling that “issues related to class certification
        and the merits of Plaintiffs' case are inextricably intertwined and that bifurcated discovery
        was inappropriate under the circumstances.”); Lakeland Reg’l Med. Ctr., Inc., 2011 U.S.
        Dist. LEXIS 16684, at *5-6 (M.D. Fla. Feb. 7, 2011) (“phased discovery will unnecessarily
        prolong this litigation and increase the expense involved for both sides, … and lead to
        duplicative and delayed discovery”); Cabrera v. Gov’t Emples. Ins. Co., 2014 U.S. Dist.
        LEXIS 90810, at *22-23 (S.D. Fla. July 3, 2014) (“bifurcation will result in duplication of
        efforts and needless line-drawing dispute”); Hines v. Overstock.com, Inc., 2010 U.S. Dist.
        LEXIS 70205, at 3 (E.D.N.Y. July 13, 2010) (“courts in this and other circuits have
        recognized that where discovery relating to class issues overlaps substantially with merits
        discovery, bifurcation will result in duplication of efforts and needless line-drawing
        disputes.”); Karhu v. Vital Pharms., Inc., 2013 U.S. Dist. LEXIS 116380, at *2-3 (S.D.
        Fla. Aug. 16, 2013) (denying motion to bifurcate discovery); Drury v. Countrywide Home
        Loans, Inc., 2008 U.S. Dist. LEXIS 37713, *5 (M.D. Fla 2008) (“as Plaintiffs have alleged
        a class action cause of action, there is no compelling reason to depart from the usual course
        and prevent Plaintiffs from engaging in class-related discovery at this point. Bifurcation in
        these circumstances serves no point but to further delay the case.”).



                                            Page 2 of 9
Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 3 of 9




        Particularly, in the TCPA class action context, courts have refused to bifurcate discovery
        based on the relevant factors. See, e.g., True Health Chiropractic, Inc. v. McKesson Corp.,
        No. 13-cv-2219-JST, 2015 U.S. Dist. LEXIS 7015, 2015 WL 273188, at *2-3 (N.D. Cal.
        Jan. 20, 2015) (denying motion to bifurcate in a TCPA case where the court found: (1) a
        likelihood of overlap between class and individual discovery; (2) that bifurcation would
        result in a delay in filing motions for certification; and (3) the potential for complication of
        issues caused by disputes and subsequent motions as to what discovery relates to the class,
        as opposed to the named plaintiffs); Hines v. Overstock.com, Inc., No. 09-CV-991, 2010
        U.S. Dist. LEXIS 70205, 2010 WL 2775921, at *1 (E.D.N.Y. July 13, 2010) (“[W]here
        discovery relating to class issues overlaps substantially with merits discovery, bifurcation
        will result in duplication of efforts and needless line-drawing disputes.”). If granted,
        Defendant’s request for bifurcation will only serve to delay this case and further litigation
        costs.

        Defendant’s Position: Defendant has moved to temporarily stay all discovery (see ECF
        No. 16) during the pendency of its motion to dismiss (see ECF No. 15), filed on June 29,
        2020. The Court has ordered expedited briefing on that motion. For the reasons stated in
        Defendant’s motion to stay, therefore, Defendant believes that no discovery should proceed
        at this time. Should this matter proceed to discovery, however, Defendant anticipates
        conducting written and deposition discovery from Plaintiff and potentially third parties
        regarding and relevant to Plaintiff, Plaintiff’s claims and Defendant’s affirmative defenses.
        Defendant may also request discovery of witnesses and other evidence on which they
        intend to rely, as provided by the Federal Rules of Civil Procedure, the Local Rules, and
        applicable law.

        Additionally, Defendant believes that, should this matter proceed to discovery and due to
        the fact that Plaintiff’s allegations are unfounded, phased discovery is necessary and
        appropriate for the sake of judicial and party economy, and thus requests that the Court
        bifurcate individual and class discovery according to Defendant’s proposed schedule below
        so that the Court and parties can first focus on the Plaintiff-specific discovery necessary
        for the Court to address the merits of Plaintiff’s individual claims against Defendant before
        addressing much broader (and possibly mooted, should Defendant prevail on summary
        judgment) class certification issues. Defendant believes that bifurcating discovery in this
        manner will be more efficient and cost-effective, given that if Plaintiff’s individual claim
        can be disposed of summarily (which Defendant believes it will for the reasons discussed
        in its pending motion to dismiss, among other reasons) it would obviate the need for costly
        and time-consuming class discovery and motion practice. If, and after, dispositive motions
        are filed and decided on the merits as to Plaintiff’s individual claims (and should the case
        not be disposed of summarily), Defendant proposes that class discovery will then proceed.
        Courts in the Eleventh Circuit and elsewhere routinely bifurcate discovery in this fashion,
        particularly in TCPA cases. See, e.g., Leschinsky v. Inter–Continental Hotels Corp., 2015
        WL 6150888, at *1 (M.D. Fla. Oct. 15, 2015) (granting motion to bifurcate and initially
        limiting discovery to whether the calls the named plaintiff received were dialed manually
        and how many calls she received); Physicians Healthsource, Inc. v. Anda, Inc., 2012 WL
        7856269, at *3 (S.D. Fla. Nov. 27, 2012) (granting motion to bifurcate to conduct discovery



                                             Page 3 of 9
Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 4 of 9



        as to plaintiff’s individual claims before resolving class-certification). See also Wooden v.
        Board of Regents of the Univ. Sys. Of Ga., 247 F.3d 1262, 1289 (11th Cir. 2001) (“If the
        district court were to resolve a summary judgment motion in Defendants’ favor and in
        doing so dismiss [plaintiff’s] individual claim before ruling on class certification, then
        [plaintiff] would not be an appropriate class representative.”).

  (C)   Any issues about disclosure or discovery of electronically stored information,
        including the form or forms in which it should be produced:

        The Parties will produce documents in Adobe .PDF format or in native format where
        necessary.

  (D)   Any issues about claims of privilege or of protection as trial-preparation materials,
        including – if the parties agree on a procedure to assert these claims after production–
        whether to ask the court to include their agreement in an order:

        The Parties agree that the inadvertent disclosure of information protected by the attorney-
        client and/or work-product privilege shall not constitute a waiver of an otherwise valid
        claim of privilege. A party that receives privileged information shall return it to the other
        party immediately upon discovery of the privileged information and without retaining a
        copy. The parties will comply with the Court’s rules governing redaction of account and
        social security numbers.

  (E)   What changes should be made in the limitations on discovery imposed under these
        rules or by local rule, and what other limitations should be imposed:

        Notwithstanding and without waiving Defendant’s pending motion to stay and its request
        to bifurcate, at this time, the Parties do not anticipate changes to the limitations to
        discovery. The parties reserve their rights to amend this response as necessary.

  (F)   Any other orders the court should issue under Rule 26(c) or Rules 16(b) and (c):

        Plaintiff believes there are no other orders that the Court should issue under Rule 16(b),
        16(c), or 26(c) at this time.

        Defendant believes that the Court should issue orders (i) staying all discovery during the
        pendency of its motion to dismiss and (ii) ordering bifurcated discovery, should discovery
        in the matter proceed, for the reasons discussed above. Defendant may also potentially
        seek a protective order to the extent Plaintiff requests confidential, proprietary or sensitive
        documents or other information during discovery.




                                             Page 4 of 9
Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 5 of 9



  LOCAL RULE 16.1(B)(2) CONFERENCE REPORT

  1.     The likelihood of settlement:

         The Parties discussed a possible early resolution during their Rule 26(f) conference and
  have agreed to keep settlement discussions open.

  2.     The likelihood of appearance in the action of additional parties:

         The Parties currently do not anticipate the appearance of any additional plaintiffs,
         defendants, or any otherwise interested parties, but respectfully reserve the right to add
         additional parties as necessary.

  3.     Proposed limits on the time:

  The Parties have not agreed on a case management schedule and submit the following proposals
  (which are reflected in the parties’ respective proposed orders submitted herewith) for the Court’s
  consideration.

  Plaintiff: Plaintiff proposes the following case management deadlines:


         I.      Cutoff to join other parties and amend the pleadings: 07-31-2020.

         II.     The Parties shall disclose experts, expert witness summaries and reports, as

                 required by Federal Rule of Civil Procedure 26(a)(2): 12-04-2020

         III.    The Parties shall exchange rebuttal expert witness summaries and reports, as

                 required by Federal Rule of Civil Procedure 26(a)(2): 01-04-2021

         IV.     Plaintiff shall file a motion for class certification: 02-01-2021

         V.      The Parties shall complete mediation and file a mediation report with the Court:

                 02-19-2021

         VI.     The Parties shall file all motions to strike or exclude expert testimony, whether

                 based on Federal Rule of Evidence 702 and Daubert v. Merrell Dow

                 Pharmaceuticals, Inc., 509 U.S. 579 (1993), or for any other reason. If a favorable




                                              Page 5 of 9
Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 6 of 9



                   ruling on the motion(s) would be case dispositive, however, all such motions must

                   be filed by the dispositive motion deadline: 03-01-2021

         VII.      The Parties shall each file one motion in limine. All motions in limine must be filed

                   at least six (6) weeks before calendar call: 03-01-2021

         VIII.     Deadline to complete discovery: 03-15-2021

         IX.       Deadline for filing dispositive motions: 03-15-2021

         X.        The Parties shall submit their deposition designations: 06-18-2021

         XI.       Joint pretrial stipulation must be filed pursuant to Local 16.1(e): 06-18-2021

         XII.      Final proposed jury instructions (for jury trial) or findings of fact and conclusions

                   of law (for bench trial) must be submitted: 06-18-2021

  Defendant: Defendant does not agree that Plaintiff’s proposed schedule is adequate. Should
  discovery proceed in this matter, Defendant proposes that the Court set a case management
  schedule based on bifurcation of individual and class discovery. In that regard, Defendant
  proposes that (i) limited discovery focused on the issues relevant to Plaintiff’s individual claims
  proceed first in the interest of judicial and parties economy, (ii) if necessary, class discovery
  proceed thereafter on a reasonable schedule, to be determined, after the Court first rules on the
  merits of the parties’ respective dispositive motions (i.e., motions for summary judgment with
  respect to Plaintiff’s individual claims against Defendant, to be filed during individual discovery
  or after individual discovery is completed), and (iii) the trial be set for and proceed after completion
  of class discovery. Defendant believes that given Plaintiff’s inability to prove (or even allege) his
  claims, that proceeding in this manner would be more efficient, and would allow the Court and
  parties to focus on, resolve, and potentially dispense with Plaintiff’s individual claims before
  moving onto the more complex, costly, time consuming and likely unnecessary class discovery.
  In this regard, Defendant proposes the following schedule:

                  Discovery as to the merits of Plaintiff’s individual claims to proceed for a period
                   of 180 days after entry of the Court’s scheduling order or, if the Court grants
                   Defendant’s pending motion to stay discovery (see ECF No. 16), 180 days
                   following the lifting of the discovery stay (if at all);

                  Opening summary judgment motions as to the merits of Plaintiff’s individual
                   claims be due no later than thirty (30) days thereafter (though summary judgment
                   motions may be filed at any point prior to this deadline);

                  Oppositions to summary judgement due thirty (30) days after service of opening
                   motions; and



                                               Page 6 of 9
Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 7 of 9



                Reply briefs in support of summary judgment due fifteen (15) days after service
                 of oppositions.


  Defendant further proposes that the Court set a further case management conference, at the Court’s
  convenience, to occur after the Court has ruled on summary judgment motions relating to
  Plaintiff’s individual claims to set, if necessary, a schedule for class discovery.


  4.     Proposals for the formulation and simplifications of issues:

         The Parties agree to cooperate in trying to simplify the issues through discovery.

  5.     The necessity or desirability of amendments to the pleadings:

         At this time, Plaintiff does not anticipate amending the pleadings; however, to the next
         necessary, any motion(s) to amend will be filed within the time frame set forth above.

  6.     The possibility of obtaining admissions of fact and documents to avoid unnecessary
         proof:

         The Parties will attempt, in good faith, to obtain admissions of fact, make appropriate
         stipulations, and exchange documents which will avoid unnecessary proof in this action.
         The Parties will work to agree on authentication of relevant documents and reserving
         arguments as to interpretation of such documents, specifically, to documents which
         originated from each of the Parties and/or their respective representatives and/or
         employees. At this time, there is no need for any advance rulings with respect to
         admissibility of evidence.

  7.     Suggestions of the avoidance of unnecessary proof and cumulative evidence:

         The Parties, where possible and in good faith, shall attempt to streamline the presentation
         of evidence to advance the case to trial, and to minimize the duration of the proposed trial,
         as to those facts and evidence where there is no dispute.

  8.     Suggestions on the advisability of referring matters to a Magistrate Judge or Master:

         The Parties consent to referring discovery and other non-dispositive issues to a Magistrate
         Judge. The Parties request that all other matters be decided by the District Judge.

  9.     Preliminary estimate of the time required for trial:

         Plaintiff believes that trial will take 3-5 days.

         Defendant believes that trial will take 5-7 days.




                                               Page 7 of 9
Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 8 of 9



  10.   Requested date or dates for conferences before trial, a final pretrial conference and
        trial:

        Plaintiff proposes the following dates:
                (1)    Final pretrial conference:    06-25-2021.
                (2)    Two-week Trial Period:        07-05-2021.

        Defendant proposes that the trial be set for and proceed after completion of class
        discovery, as discussed above.

  11.   Any other information that might be helpful to the Court:

        Consent to Service by Email: Pursuant to Fed. R. Civ. P. 5(b)(2)(E), the parties agree that
        discovery papers and other papers not required to be filed and served through the Court’s
        CM/ECF system may be served by email through counsel.




                                            Page 8 of 9
Case 0:20-cv-61152-AHS Document 18 Entered on FLSD Docket 07/02/2020 Page 9 of 9




  DATED:        July 2, 2020

  Respectfully Submitted,

  HIRALDO P.A.

  s/ Manuel S. Hiraldo
  Manuel S. Hiraldo, Esq.
  Florida Bar No. 030380
  401 E. Las Olas Boulevard
  Suite 1400
  Ft. Lauderdale, Florida 33301
  mhiraldo@hiraldolaw.com
  (t) 954.400.4713


  JIBRAEL S. HINDI, ESQ.                            /s/ John W. McGuinness               .
  Florida Bar No.: 118259                        JOHN W. MCGUINNESS, ESQ.
  E-mail:jibrael@jibraellaw.com                  (admitted pro hac vice)
  THOMAS J. PATTI, ESQ.                          E-mail: jmcguinness@manatt.com
  Florida Bar No.: 118377                        A. PAUL HEERINGA, ESQ.
  E-mail:tom@jibraellaw.com                      E-mail: PHeeringa@manatt.com
  The Law Offices of Jibrael S. Hindi            (admitted pro hac vice)
  110 SE 6th Street, Suite 1744                  Manatt Phelps & Phillips LLP
  Fort Lauderdale, Florida 33301                 1050 Connecticut Avenue NW, Suite 600
  Phone: 954-907-1136                            Washington, DC 20036
  Fax: 855-529-9540                              Phone: 202-585-6500
  COUNSEL FOR PLAINTIFF                          Fax:202-585-6600
                                                  /s/ Yaniv Adar
                                                 YANIV ADAR, ESQ.
                                                 Florida Bar No.: 63804
                                                 Mark Migdal & Hayden
                                                 Brickell City Tower
                                                 80 SW 8th Street, Suite 1999
                                                 Miami, FL 33130
                                                 Phone: (305)374-0440
                                                 Email: yaniv@markmigdal.com
                                                 COUNSEL FOR DEFENDANT




                                        Page 9 of 9
